Citation Nr: 1302623	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disorder.

2.	Entitlement to service connection for a cervical spine disorder.

3.	Entitlement to service connection for a right knee disorder.

4.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing at the RO in Winston-Salem, North Carolina in July 2012.  This transcript has been associated with the file.

In August 2011, the Veteran was provided notice on substantiating his claims of entitlement to service connection for a stroke and sleep apnea, and entitlement to increased evaluations for cold weather injuries of the bilateral feet and left foot hallux valgus.  These claims are REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has lumbar spine, cervical spine, and right knee disorders, as well as headaches, as a result of injuries incurred in-service, to include a bus accident, an accident where he was thrown out of an Army truck, and/or the performance of road marches carrying heavy rucksacks.  See e.g., July 2012 Board hearing transcript.

The Veteran's service treatment records indicate he was hospitalized at Gorgas Hospital in Panama City, Panama, in July 1973 following a bus accident.  It appears the RO did not request clinical records or hospital records from Gorgas Hospital.  Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment following the July 1973 accident are still available at the National Personnel Records Center (NPRC), under a listing for the Gorgas Hospital.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at Gorgas Hospital in July 1973.  

The Veteran was afforded VA examinations in July 2008 for his right knee, lumbar, and cervical spine claims.  Dr. T. opined that it was less likely than not they were related to service as there was no evidence of degenerative joint disease on separation.  He was asked to clarify this opinion in a July 2008 email.  Dr. M. responded that Dr. T. had amended his opinion to state that it was less likely than not that the Veteran's cervical or lumbar spine disorders were related to service due to the lack of findings of dysfunction on separation examination.  He did not provide an addendum opinion as to the Veteran's right knee disorder.  

The Veteran was provided two VA examinations in July 2008 for his headaches.  One examiner, Dr. B., found that the Veteran's headaches were related to service.  Dr. T. opined that they were not related to service.  In a later email from a Dr. M. it appears that Dr. B. changed his opinion and now found that the Veteran's headaches were not related to service.  There is no rationale for Dr. B.'s opinion, or evidence as to why his opinion changed.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Board does not find the July 2008 email chain to be sufficient for purposes of providing addendum opinions by Dr. B. or Dr. T.  On remand, the Veteran should be afforded new VA examinations to determine the nature and etiology of his claimed disorders.  

A December 2007 notice indicated the Veteran was requesting the VA release his records to the Social Security Administration for consideration of benefits.  The VA released the Veteran's records in February 2008; however, the VA has not obtained any records from the SSA.  Therefore, on remand the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

At his July 2012 Board hearing, the Veteran testified that he received private treatment and surgeries for his neck and right knee, to include at TRICARE and Moore Regional Hospital in Pinehurst and from Drs. Hucksfollis and Shupeck.  These records should be obtained on remand, as well as any recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC in St. Louis, Missouri, or other appropriate source, a complete copy of the Veteran's service treatment records, to include all clinical and hospital records and any records of the Veteran's treatment at Gorgas Hospital in July 1973.  If these records are not available, a negative reply is required.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Fayetteville VA treatment facility, dated since March 2012.

3.  Make arrangements to obtain the Veteran's complete treatment records from Pinehurst Regional Medical Center, TRICARE, Moore Regional Hospital in Pinehurst, and from Drs. Hucksfollis and Shupeck, dated since September 1992.

4.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

5.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify all current cervical spine, lumbar spine, and right knee disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed cervical spine disorder,  lumbar spine disorder, and/or right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran was in a bus accident, when he was thrown from the back of a deuce and a half (truck), and/or as a result of performing road marches carrying a heavy rucksack.  

In providing this opinion, the examiner must consider the complaints and findings pertaining to the neck, back, and right knee in the service treatment records, as well as the Veteran's complaints of continuing symptoms since service.  See e.g., May 1973, April 1980, and September 1985 service treatment records.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his headaches.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify all current headache disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incidents when the Veteran was in a bus accident and when he was thrown from the back of a deuce and a half (truck).  

In providing this opinion, the examiner should address the fact that the Veteran complained of headaches in-service and that he has offered statements that he has suffered from the same type of headaches since separation from service.  See e.g., May 1974 and September 1976 service treatment records.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

7.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the above, and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

